Citation Nr: 1435445	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-00 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for chest pain.  

4.  Entitlement to an initial compensable rating for service-connected left foot plantar fasciitis and heel spur.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected varicose veins of the right lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected varicose veins of the left lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected right knee osteoarthritis.

8.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee osteoarthritis.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected hypothyroidism, iatrogenic.

10.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1991 and from July 1991 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for chest pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's anxiety disorder was incurred in active service.  

2.  The Veteran's left foot plantar fasciitis results in painful heels necessitating custom orthotics; functional loss has been reflected in decreased mobility.

3.  The Veteran's varicose veins of the right and left lower extremities have been manifested by intermittent pain managed by wearing compression hosiery; persistent or board-like edema, stasis pigmentation or eczema, subcutaneous induration, or persistent ulceration has not been shown.

4.  The Veteran's right and left knee osteoarthritis has been manifested by painful motion, with flexion and extension that are limited to non-compensable degrees, without ankylosis, without malunion or nonunion of the tibia and fibula, without recurrent subluxation or lateral instability, and without frequent locking and effusion into the joint.  

5.  The Veteran's hypothyroidism has been manifested by fatigability with the requirement of continuous medication for control; hypothyroidism with constipation and mental sluggishness has not been shown, nor has hypothyroidism with muscular weakness, mental disturbance, and weight gain or hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness been shown.

6.  Although the Veteran's hypertension is controlled by continuous medication, diastolic pressure predominately 110 or more or systolic pressure predominately 200 or more has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for an anxiety disorder have been met. 38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for an initial 10 percent rating, but no higher, for the Veteran's left foot plantar fasciitis and heel spur have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.72, Diagnostic Code 5284 (2013).

3.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's varicose veins of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2013).

4.  The criteria for a rating in excess of 10 percent for the Veteran's varicose veins of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7120 (2013).

5.  The criteria for a rating in excess of 10 percent for the Veteran's right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.49, 4.71a, Diagnostic Codes 5010, 5256-5263.

6.  The criteria for a rating in excess of 10 percent for the Veteran's left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.49, 4.71a, Diagnostic Codes 5010, 5256-5263.

7.  The criteria for a rating in excess of 10 percent for the Veteran's hypothyroidism, iatrogenic, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2013).

8.  The criteria for a rating in excess of 10 percent for the Veteran's hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board also emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Anxiety Disorder

The Veteran contends that he is entitled to service connection for an anxiety disorder because he has been treated for such a disorder during and after service.  

Service treatment records reflect the Veteran underwent psychiatric counseling after reporting to the emergency room for chest pain and cardiac symptomatology.  During treatment, he reported difficulty in his marital relationship and transitioning to civilian life.  He also became emotional when discussing the death of his father.  

The Veteran underwent a VA psychiatric evaluation in September 2009.  He was diagnosed with adjustment disorder with anxiety (in remission) and bereavement without complication.  The examiner concluded that while the Veteran did not suffer from symptoms of anxiety prior to service, he did not meet the DSM-IV criteria for adjustment disorder with anxiety at the time of the examination.  However, the examiner described current symptoms of anxiety, relating such symptoms to the Veteran's marital problems, difficult transition from Army to civilian life, and the loss of his father.  The examiner indicated the Veteran's hospital treatment for chest pain was "probably stress-related as no physical cause was determined."  The examiner provided no further rationale for his speculative opinion, lowering its probative value.  

In response to the September 2009 examination findings, the Veteran submitted a summary report of his treatment at Stuttgart Behavioral Health.  The letter indicates the Veteran began receiving treatment in January 2010 and he had been diagnosed with adjustment disorder with anxiety and anxiety disorder, NOS.  Licensed psychologist "D.R." reviewed the Veteran's in-service and post-service treatment records and stated that the Veteran's symptoms remained the same since separation.  D.R. explained that the Veteran's clinical presentation of chest pain and possible cardiac arrest is commonly seen with anxiety, and that, after the incident, the Veteran received follow-up care.  D.R. noted that the severity of the Veteran's symptoms has fluctuated, which is "anticipated," and that martial problems and the death of his father have contributed to, rather than caused, his anxiety.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has suffered from an anxiety disorder since service.  The Veteran has consistently reported anxiety symptoms, and sought treatment for such symptoms within one year of separation from service.  Moreover, the evidence shows the Veteran did not suffer from anxiety disorder prior to service, and a licensed psychologist has opined that the Veteran's clinical psychiatric symptoms began in, and have continued since, separation from service while also offering a more current diagnosis of adjustment disorder with anxiety and anxiety disorder, NOS.  As such, the Board finds that the Veteran's anxiety disorder was incurred in service, and entitlement to service connection must be granted.  See 38 C.F.R. § 3.303(d).         

Left Shoulder Disability

The Veteran contends that he has left shoulder pain as a result of a rugby injury he sustained while on active duty.  Service treatment records show the Veteran was treated for left shoulder pain in September 1988 after colliding with another rugby player.  A possible rotator cuff injury was identified, and the Veteran completed a few follow-up visits with regard to intermittent shoulder pain.  Several subsequent in-service examinations indicate the Veteran's upper extremities were clinically normal, but the Veteran did report left shoulder pain in October 2004.  

The September 2009 VA examination contained a thorough physical evaluation of the Veteran's left shoulder.  The Veteran reported that since his rugby injury, he experiences recurring pain in the top of his shoulder once every other month when swimming, pushing, or completing overhead work.  An x-ray revealed no acute process, with no evidence of fractures, dislocation or joint fluid collection.  The joint spaces appeared maintained.  The examiner concluded there was no pathology or etiology found to render a left shoulder diagnosis, only subjective reports of pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board acknowledges the Veteran's intermittent reports of left shoulder pain, but, unfortunately, finds that entitlement to service connection for a left shoulder disability is not warranted as the preponderance of the evidence is against a finding of a current left shoulder disability.  The benefit of the doubt doctrine is therefore not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  In the future, if the Veteran does develop an identifiable left shoulder disability, he is welcomed to reapply for service connection.

Increased Rating Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In applying the rating criteria below, the Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013). 

Left Foot Condition

The Veteran's left foot left foot plantar fasciitis and heel spur has been assigned a non-compensable rating under Diagnostic Code 5099-5020, which is the diagnostic code for synovitis.  The Veteran indicated in his Notice of Disagreement (NOD) that his left foot condition should be evaluated as acquired flat foot.  Indeed, the evidence of record does not reflect a diagnosis of synovitis.  However, the Veteran also has not been diagnosed with flatfeet.  Instead, the Veteran's plantar fasciitis and heel spur has resulted in pain and tenderness of the foot.  As such, a rating under Diagnostic Code 5284 for residuals of other foot injuries, is more appropriate in this case.   See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."). 

Under Diagnostic Code 5284, a moderate foot injury warrants a 10 percent rating.  A moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a maximum 30 percent rating.  See 38 C.F.R. § 4.72, Diagnostic Code 5284.

Service treatment records show the Veteran sought treatment for left heel pain in October 1999 after jumping down from an aircraft.  He described pain associated with the vibration of a car and when walking.  Examination revealed edema but no erythema.  X-rays were negative, and the Veteran was diagnosed with a contusion of the left heel.  He was advised to return to the clinic if symptoms persisted.

Next, the Veteran complained of pain in his left foot again in April 2006.  An x-ray showed no evidence of fracture or dislocation.  There was no "inflammatory or significant arthritic changes" identified.  The Veteran's foot was described as normal.  Examination also reflected no gross abnormalities, erythema, edema, open lesions, or signs of infection.  Pedal impulses were palpable, and there was normal pedal muscle strength.  The Veteran's gait was also normal.  Indeed, aside from pain, the Veteran denied any further concerns regarding his left foot.  He was advised to continue taking Naproxen and to perform exercises.  The Veteran again sought treatment for left foot pain in September 2008, and his left foot was tender on palpation.  An x-ray showed calcaneal enthesophyte.  The Veteran was referred to podiatry, and in March 2009, he received custom orthotics.  However, there was no motor dysfunction, and the Veteran's balance and gait were normal.  Moreover, there was no swelling, erythema or induration of the Veteran's feet.  

At the September 2009 VA examination, the Veteran's gait was normal, but he reported that he was limping early in 2009.  His symptoms were alleviated by a steroid shot, but he indicated that the shot's effectiveness was beginning to wear off.  In his December 2010 VA Form 9, the Veteran confirmed continued foot pain.

Therefore, a review of the evidence shows that the Veteran's left foot condition has resulted in persistent pain.  The Board notes that the provisions of 38 C.F.R. § 4.59 , which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Here, after consideration of 38 C.F.R. § 4.59 and the Veteran's lay reports of a painful left foot, the Board finds that the painful condition results in functional loss.  As such, the Board finds that he is entitled to the minimum compensable evaluation, 10 percent, but no higher, for the disability.

Furthermore, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's left foot condition as the evidence does not reflect a finding of any other foot impairment contemplated in 38 C.F.R. § 4.71a, to include acquired flatfoot, weak foot, claw foot, Morton's disease, hallux valgus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Varicose Veins

The Veteran's varicose veins of the right and left lower extremities have been assigned a 10 percent rating under Diagnostic Code 7120.

Under Diagnostic Code 7120, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrants a 10 percent rating.  Varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrants a 40 percent rating.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent rating.  Varicose veins with massive board-like edema with constant pain at rest warrants a 100 percent rating.

Although the Veteran stated in his NOD that medical records would show persistent edema and eczema, incompletely relieved by elevation of the extremity, a thorough review of the Veteran's records does not support such a finding.  To the contrary, edema of the Veteran's lower extremities was consistently not found, as reflected in a March 2007 treatment record.  

Moreover, the September 2009 VA examiner noted the Veteran had numerous small, superficial varicose veins in both calves with one large area of approximately twelve centimeters in diameter on the left calf.  The veins were not tender on palpitation, and they were described as soft and easily reducible, with no evidence of deep vein thrombosis.  The Veteran reported pain approximately once or twice a month, one day in duration, especially if he does not wear his compression socks.  The Veteran denied any clots or other complications from the condition.  The Veteran also denied any "other significant functional or activity limitations" due to his varicose veins.

In sum, the Veteran's varicose veins have been manifested by intermittent pain, despite the daily use of compression hosiery.  However, the evidence does not reflect persistent or board-like edema, stasis pigmentation or eczema, subcutaneous induration, or persistent ulceration to warrant a rating in excess of 10 percent for the Veteran's varicose veins of the right and left lower extremities.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected varicose veins of the bilateral lower extremities.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
After careful review of the evidence, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's varicose veins.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Knee Disabilities

The Veteran's right and left knee osteoarthritis has been rated as 10 percent disabling under Diagnostic Code 5010.  
Diagnostic Code 5010 governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003, which governs degenerative arthritis.  Diagnostic Code 5003 concerns evaluation as degenerative arthritis established by X-ray findings, which in turn is evaluated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree under the Diagnostic Code, a 10 percent rating is for assignment for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knees are considered major joints.  38 C.F.R. § 4.45.

Diagnostic Code 5260 and 5261 contemplate limitation of flexion and extension of the knee, respectively.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

The evidence does not provide for a higher rating of the Veteran's right or left knee disability based on limitation of motion under either Diagnostic Codes 5261 or 5260.

Service treatment records from October 2008 show the Veteran reported left knee pain after running.  Although range of motion measurements were not specifically recorded, the physician indicated that pain was elicited by motion.  The Veteran was placed on a physical profile that restricted running, jumping, or marching for one month.  

At the September 2009 VA examination, the Veteran demonstrated flexion to 140 degrees and extension to 0 degrees in both knees.  Although the Veteran reported pain during testing, there was no additional limitation of range of motion upon repetitive use.  

The Board has considered whether the Veteran is entitled to an increased rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  Indeed, the Board acknowledges the Veteran's reports of pain in his knees.  The Veteran's service treatment records reflect  intermittent treatment for knee pain and physical profiles limiting certain physical activities.  Moreover, at the September 2009 VA examination, the Veteran described mild to moderate pain aggravated by prolonged walking, sitting, and diving.  The Veteran also descried pain when running, stair climbing, squatting, kneeling, and swimming.  He stated that he sleeps with a pillow between his legs and his sleep is disrupted when he wakes up to move the pillow.  However, the examiner indicated the Veteran is able to handle routine office administrative work, including typing and carrying items weighing no more than fifty pounds.  The Veteran was also found to be able to manage routine household chores.  In short, while the evidence reflects the Veteran experiences pain in his knees, it does not show functional impairment beyond the levels contemplated in the currently assigned rating. 
Indeed, it is clear that the Veteran experienced considerable pain in both knees.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, as discussed, the Veteran's pain has not been shown to functionally limit his range of motion to such a degree as would warrant a higher rating.  

In addition to ratings based on limitation of motion, knee ratings may also be provided based on several other diagnostic codes.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

A review of the record shows that a separate rating is not warranted under Diagnostic Code 5257 for instability of either knee.  March 2004 records show the Veteran complained of left knee pain.  Examination was negative for giving way of the knee and McMurray's test was negative.  McMurray's test was also negative when the Veteran was treated for bilateral anterior knee pain in November 2008.  September 2009 treatment records described the Veteran's left knee as stable.  Also in September 2009, the VA examination revealed the Veteran's ligamentous stability was within normal limits; the Veteran's McMurray's and Lachman's tests, as well as anterior and posterior drawer signs, were negative in both knees.  As such, a separate rating is not available for instability or recurrent subluxation.
Similarly, a separate rating under Diagnostic Code 5258 is not warranted.  Under Diagnostic code 5258, when semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating is assigned.  38 C.F.R. § 4.71a.  March 2004 service treatment records show the Veteran complained of left knee pain.  Upon examination, there was no finding of locking or swelling.  The September 2009 VA examination also showed there was no edema of the lower extremities.  The examiner also indicated there was no effusion in either knee. 

Furthermore, under Diagnostic Codes 5256 and 5262, the evidence of record contains no indication of ankylosis of either knee or impairment of the tibia and fibula of either lower extremity.  For example, at the September 2009 VA examination, the Veteran's shins, hips, and ankles were non-tender, and there was no obvious deformity.  

Moreover, Diagnostic Codes 5259 and 5263 have maximum ratings of 10 percent, and each of the Veteran's knees have been rated as at least 10 percent disabling throughout the appeal period; the Veteran therefore cannot be granted a higher rating under Diagnostic Code's 5259 or 5263.  Regardless, the evidence does not show genu recurvatum or the removal of semilunar cartilage.  Therefore,  Diagnostic Codes 5256, 5262, 5259, and 5263 are not appropriate in this case.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected bilateral knee osteoarthritis.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Codes 5010, 5256-5263; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
No other diagnostic codes would be appropriate to evaluate the Veteran's bilateral knee osteoarthritis.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Hyperthyroidism

The Veteran's hyperthyroidism, iatrogenic, following the treatment of his Grave's Disease has been assigned a 10 percent evaluation under Diagnostic Code 7903. 

Under Diagnostic Code 7903, a 10 percent rating is warranted for hypothyroidism with fatigability, or; continuous medication required for control.  A 30 percent rating is warranted for hypothyroidism with fatigability, constipation, and mental sluggishness.  A 60 percent rating is assigned for hypothyroidism with muscular weakness, mental disturbance, and weight gain.  A 100 percent rating contemplates hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness is rated 100 percent disabling.  See 38 C.F.R. § 4.119 (2013).

Service treatment records from October 1996 contain initial evaluations for clinical hyperthyroidism.  The Veteran reported rapid heartbeat, difficulty sleeping, night sweats, weight loss, and fine tremors in the arms and legs.  The Veteran denied exercise intolerance, stating that he successfully completed a triathlon in July.  He was described as alert and oriented.  February 1997 treatment records show the Veteran specifically denied constipation symptoms.  Moreover, a January 1998 record provided a detailed treatment history of the Veteran's hyperthyroidism, noting the Veteran's symptoms had stabilized after the start of replacement therapy.  Again, the Veteran was alert and oriented, and he reported increased physical activity.  A cardiovascular examination revealed regular rate and rhythm of the heart without murmur.  In June 1999, the Veteran complained of fatigue and weight gain; his medications were increased.  Subsequently, in February 2007, the Veteran denied weight gain, shortness of breath, constipation, excessive sweating, heat intolerance, or palpitations due to his hypothyroidism.  The physician noted the Veteran's condition was stable on Synthroid.  The Veteran's symptoms were described  as "well managed" with Synthroid in May 2009.

The Veteran also reported taking Synthroid at the September 2009 VA examination.  His symptoms were described as stable for the past three years.  The Veteran had a regular heart rhythm with no thrills, gallops, or murmurs.  He was alert, oriented, pleasant, and cooperative throughout the examination.  

Therefore, a review of the evidence shows that the Veteran's hypothyroidism has been controlled by medication.  While he intermittently reported fatigue, he specifically denied constipation, and there is no evidence of record to suggest mental sluggishness.  The Veteran has been consistently described as alert and oriented.  Furthermore, the evidence does not show cardiac involvement, sleepiness, or bradycardia, all of which are contemplated in a higher rating.  Finally, while the Veteran reported weight gain once in 1999, he also complained of weight loss.   As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an a rating in excess of 10 percent for service-connected hypothyroidism, iatrogenic.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.119, Diagnostic Code 7903; Gilbert, 1 Vet. App. at 49.

Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's hypothyroidism, iatrogenic.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Hypertension

The Veteran's hypertension has been assigned a 10 rating under Diagnostic Code 7101. 

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110 or more or when systolic pressure is predominantly 200 or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120 or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

A thorough examination of all of the Veteran's service treatment record shows that diastolic pressure greater than 110 has not been recorded, nor is there any record of systolic pressure greater than 200.  Moreover, as part of his ongoing hypertension treatment, there are several multi-day blood pressures of record.  For example, March 2006 three-day average blood pressure was 135/91 and a September 2006 examination noted the Veteran's three-day average blood pressure was 120/84.  Moreover, in March 2009, the Veteran's right blood pressure readings over the course of five were 124/80, 126/90, 125/80, 122/78, and 118/84.  The Veteran's left blood pressure readings over the course of five days were 128/82, 122/88, 128/88, 118/88, and 116/88.  

At the September 2009 VA examination, the Veteran's blood pressure was 131/89.  He reported his medication works "fairly well" with no adverse side effects.  The Veteran denied any significant functional or activity limitations due to hypertension.  However, the examiner noted the Veteran's hypertension would require ongoing medical support.  

Therefore, while the evidence shows that the Veteran takes continuous medication for his hypertension symptoms, diastolic pressure predominantly 110 or more has not been shown, and the Veteran's systolic pressure has not been shown to be predominately 200 or greater.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 for service-connected hypertension.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.104, Diagnostic Code 7101; Gilbert, 1 Vet. App. at 49.  

Finally, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's hypertension.  38 C.F.R. § 4.1, 4.2; Schafrath , 1 Vet. App. at 595.  In particular, Note 3 of Diagnostic Code 7101 specifically instructs the rater to evaluate hypertension separately from hypertensive heat disease and other types of heart disease.  However, the Veteran has not been diagnosed with heart disease.  

Additional Considerations for Increased Rating Claims

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, neither the Veteran nor the evidence of record suggests that his service-connected disabilities, either individually or in combination, prevent him from maintaining substantially gainful employment.  Indeed, at the September 2009 VA examination, the examiner found the Veteran was capable of routine office work and household chores.  As such, the Board finds that Rice is inapplicable in this case.

Next, under Thun v. Peake, 22 Vet App 111  (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left foot plantar fasciitis, varicose veins of the bilateral lower extremities, bilateral knee osteoarthritis, hypothyroidism, or hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  

Specifically, the criteria for a foot impairment takes into consideration the severity of the Veteran's condition, including reports of pain and tenderness.  Next, the rating criteria contemplate the Veteran's report of leg pain and use of compression hosiery related to manage his varicose vein symptoms.  Moreover, the rating criteria consider the Veteran's report of painful motion of his knees, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  The Veteran's hypothyroidism symptoms were also considered by the rating criteria, to include rapid heartbeat, fatigability, and occasional weight gain.  The Veteran also reported continuous mediation was required for control of his symptoms.  Although the rating criteria do not specifically contemplate night sweats and tremors, which the Veteran reported once in 1999 when seeking treatment, these symptoms have not been shown to be reoccurring or associated with the Veteran's hypothyroidism.  As such, the Board finds that an exceptional disability picture has not been shown with respect to the Veteran's hypothyroidism.  Finally, blood pressure readings dating back to the 80's have been reviewed to apply the rating criteria for service-connected hypertension.  The Veteran's reports of continuous medication are also contemplated by the rating criteria.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a May 2009 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran indicated in his NOD that dynamic lateral instability was not evaluated and an MRI was not provided.  However, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Moreover, the examination report specifically refers to stability tests and an x-ray was provided.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for anxiety disorder is granted.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to 10 percent rating, but no higher, for service-connected left foot plantar fasciitis and heel spur is granted. 

Entitlement to an initial rating in excess of 10 percent for service-connected varicose veins of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected varicose veins of the left lower extremity is denied. 
Entitlement to an initial rating in excess of 10 percent for service-connected right knee osteoarthritis is denied. 

Entitlement to an initial rating in excess of 10 percent for service-connected left knee osteoarthritis is denied. 

Entitlement to an initial rating in excess of 10 percent for service-connected hypothyroidism, iatrogenic, is denied.

Entitlement to an initial rating in excess of 10 percent for service-connected hypertension is denied.


REMAND

The Veteran contends that his chest pain is related to his service-connected hypertension.  At the September 2009 VA examination, the Veteran was diagnosed with retrosternal chest pain, recurring.  The examiner indicated the Veteran was treated for chest pain in May 2009, which was found not to be of a cardiac origin.  However, the examiner also stated but that the Veteran was being treated for hypertension and hyperlipidemia and had been told he was at a higher risk for a cardiac event.  Clarification is needed regarding the current nature and etiology of any recurring chest pain, to include whether the Veteran's chest pain is caused or aggravated by his service-connected hypertension. 

Accordingly, the case is REMANDED for the following action:

1. Request that the September 2009 examiner (or a suitable substitute) review the claims file and offer an addendum as to the etiology of the Veteran's recurring retrosternal chest pain.  

The opinion must address whether it is at least as likely as not (50 percent probability or more) that the Veteran's recurring retrosternal chest pain is linked to active service, to include whether it is at least as likely as not that the chest pain was caused or aggravated by his service-connected hypertension.
  
With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

The claims file and a copy of this remand should be provided to the VA examiner.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  After completion of the requested development as outlined above, readjudicate the issue of entitlement to service connection for chest pain, to include as secondary to service-connected hypertension, on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


